Citation Nr: 0941512	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-03 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of the left kidney.  

2.  Whether a July 15, 1976, decision of the Regional Office 
(RO) that denied entitlement to service connection for loss 
of the left kidney, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to July 
1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating actions in September 2004 and March 
2007 of the Department of Veterans Affairs (VA) RO in 
Montgomery, Alabama.  The September 2004 rating decision 
denied the Veteran's petition to reopen his claim for 
entitlement to service connection for loss of the left 
kidney, and the March 2007 rating action determined that the 
RO's July 1976 decision should not be revised or reversed on 
the grounds of CUE.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In regard to the Veteran's claim of CUE, the record reflects 
that this issue was first adjudicated in a March 2007 
supplemental statement of the case.  In May 2007, on a Form 
646, the Veteran's representative filed a notice of 
disagreement (NOD) to the March 2007 rating action that 
determined that the RO's July 1976 decision did not contain 
CUE.  The Board finds that the May 2007 NOD regarding this 
issue was timely filed with the agency of original 
jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 
20.302(a).  However, it does not appear that the RO issued a 
statement of the case (SOC) in response to the May 2007 NOD 
filed on the Veteran's behalf.  In such cases, the Board is 
required to remand the issue to the RO for issuance of a SOC.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

In regard to the Veteran's petition to reopen a claim of 
entitlement to service connection for loss of the left 
kidney, the Board notes that VA treatment records dated from 
October 2004 to November 2004 indicate that the Veteran had 
recently been seen by a renal specialist regarding a kidney 
condition.  Additionally, in his February 2005 statements, 
the Veteran reported that he was recently seen by three 
doctors regarding a kidney condition.  To date, however, 
there is no evidence of record indicating that the RO has 
attempted to associate the Veteran's VA or private treatment 
records regarding post-service treatment for a kidney 
condition.  On remand, any outstanding VA and private 
treatment records pertaining to the Veteran's kidney 
condition should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing 
the issue of whether a July 15, 1976, RO 
decision that denied entitlement to service 
connection for loss of the left kidney 
should be revised or reversed on the grounds 
of CUE.  Inform the Veteran that in order to 
complete the appellate process for this 
matter he should submit a timely substantive 
appeal.  If the Veteran completes his appeal 
by filing a timely substantive appeal, the 
matter should be returned to the Board.

2.  Request the Veteran to identify any 
private medical care providers that have 
treated him for a kidney condition since 
separation from service in July 1976.  After 
obtaining any required authorizations, the 
RO/AMC should make arrangements to obtain 
the Veteran's complete private treatment 
records.  
	
3.  Obtain a complete copy of the Veteran's 
VA treatment records for a kidney condition 
from the Tuscaloosa, Alabama, VA medical 
center, dated since July 1976.  
	
4.  Finally, readjudicate the Veteran's 
claim to reopen a claim of entitlement to 
service connection for loss of the left 
kidney.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


